   Case 2:20-cv-00406-MHT-SMD Document 19 Filed 06/14/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


PETER JAMES SMITH,                 )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:20cv406-MHT
                                   )                (WO)
WALMART INC. and WALMART           )
STORE # 00938,                     )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States        Magistrate        Judge's

recommendation (doc. no. 17) is adopted.

    (2) This lawsuit is dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) for failing to state a claim for which

relief may be granted.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil    docket     as   a   final     judgment
   Case 2:20-cv-00406-MHT-SMD Document 19 Filed 06/14/21 Page 2 of 2




pursuant   to   Rule    58   of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 14th day of June, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
